               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

GET KAISERED INC., KAISER
FITNESS LLC, and ANNA KAISER,
                                            C.A. No. 20-01037-CFC
                  Plaintiffs,

      - v. -

AKT FRANCHISE, LLC and
XPONENTIAL FITNESS LLC,

                  Defendants.
AKT FRANCHISE, LLC and
XPONENTIAL FITNESS LLC,
                  Counterclaimants,
      - v. -

ANNA KAISER, GET KAISERED
INC., and KAISER FITNESS LLC,

                  Counterdefendants.

DEFENDANTS’ EVIDENTIARY OBJECTIONS TO THE DECLARATION
    OF ANNA KAISER IN REPLY AND FURTHER SUPPORT OF
    PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

Dated: December 1, 2020

OF COUNSEL                             Daniel A. O’Brien (No. 4897)
                                       VENABLE LLP
Alex Weingarten (pro hac vice)         1201 N. Market Street, Suite 1400
Jeffrey Logan (pro hac vice)           Wilmington, DE 19801
Witt W. Chang (pro hac vice)
VENABLE LLP                            Attorneys for Defendants-
2049 Century Park East, Suite 2300     Counterclaimants AKT Franchise, LLC
Los Angeles, CA 90067                  and Xponential Fitness LLC
        Defendants and Counterclaimants AKT Franchise, LLC and Xponential
Fitness LLC object to the Declaration of Anna Kaiser in Reply and Further Support
of Plaintiffs’ Motion for a Preliminary Injunction [D.I. 74] as follows:


Obj. No.           Proffered Evidence                         Objection

   1.       Kaiser Decl., ¶ 2: “Mr. Geisler FRE 802 (inadmissible hearsay);
            ignored my requests for          FRE 1002 (best evidence rule).
            meetings of the Board of
            Managers. He misrepresents
            my July 9, 2020 email and letter
            in his declaration (Geisler
            11/2/2020 Decl. ¶ 22, D.I. 59).
            I did not seek merely to ‘add
            [my] thoughts’ to the earlier
            franchisee letter of July 22,
            2020, I specifically asked for a
            board meeting to address
            serious issues that were
            confronting AKT Franchise.”

   2.       Kaiser Decl., ¶ 2: “As noted         FRE 602 (no personal knowledge
            previously, Mr. Geisler did not      or foundation; speculative); FRE
            respond to my request for a          802 (inadmissible hearsay).
            board meeting other than to
            have his counsel, Alex
            Weingarten, telephone my
            lawyer, Kerry Brennan, and tell
            her that my letter was
            unproductive and would
            jeopardize the upcoming
            mediation session.”

   3.       Kaiser Decl., ¶ 3: “In my            FRE 402 (irrelevant as Persona
            earlier September 28, 2020           License is irrevocable, no claims to
            declaration, I had mentioned         rescind APA); FRE 701, 702
            that my role on the Board, for       (improper opinion and/or
            which position I negotiated to



                                             2
     supervise my rights under the   conclusion); FRE 1002 (best
     APA and the development of      evidence rule).
     the Franchise Business based on
     my Persona, provided me the
     right to manage the Company’s
     property including my
     Persona.”

4.   Kaiser Decl., ¶ 3: “In material      FRE 402 (irrelevant as Persona
     breach of the Operating              License is irrevocable, APA only
     Agreement, on October 22,            terminable by written agreement,
     2020, in response to my request      no claims to rescind the APA);
     to be indemnified under the          FRE 602 (no personal knowledge
     express terms of such                or foundation; speculative); FRE
     agreement for the Company’s          701, 702 (improper opinion and/or
     claims asserted against me for       conclusion); FRE 802
     breach of fiduciary duty as a        (inadmissible hearsay).
     Manager and related claims in
     the California Action (brought
     solely by Defendants to
     multiply the litigation already
     filed), I was notified that I was
     retroactively removed from the
     Board of Managers as of July
     29, 2020.”

5.   Kaiser Decl., ¶ 3: “Again,           FRE 602 (no personal knowledge
     solely because I sought to           or foundation; speculative); FRE
     enforce my contractual rights        701, 702 (improper opinion and/or
     under the Operating Agreement,       conclusion).
     I was removed from the Board.”

6.   Kaiser Decl., ¶ 3: “Given I am       FRE 402 (irrelevant as Persona
     no[] longer on the Board, I can      License is irrevocable, APA only
     no longer monitor AKT                terminable by written agreement,
     Franchise’s use of my Persona        and no claims to rescind APA);
     in material breach of the parties’   FRE 602 (no personal knowledge
     overall arrangement under the        or foundation, speculation); FRE
     Purchase Documents to develop        701, 702 (improper opinion and/or
     a Franchise Business. Their          conclusion).



                                    3
     campaign to oust me from AKT
     Franchise which commenced in
     Spring 2019 when they
     adamantly refused to pay the
     first Post-Closing Cash Payment
     continues even today after the
     filing of the lawsuit. It is
     Defendants who have harmed
     the Franchise Business by
     repudiating their agreements
     with me and forcing me out.”

7.   Kaiser Decl., ¶ 4: “While            FRE 402 (irrelevant as Persona
     Defendants confirm that we           License is irrevocable, no threat of
     actively negotiated the              imminent harm); FRE 602 (no
     provisions of the APA                personal knowledge or foundation;
     regarding my Persona (Weitz          speculative); FRE 702 (improper
     Decl. ¶ 3 D.I. 57), my role as       opinion and/or conclusion).
     Manager on the Board was
     intended to allow me to
     safeguard the use of my
     Persona.”

8.   Kaiser Decl. ¶ 4: “Nothing in        FRE 402 (irrelevant as Persona
     the Purchase Documents states        License is irrevocable; APA only
     that Xponential was solely           terminable by written agreement;
     responsible for, or took the lead,   no claims to rescind APA); FRE
     on development of creative           602 (no personal knowledge or
     content. While the APA               foundation; speculative); FRE 701,
     contained a grant of the use of      702 (improper opinion and/or
     my Persona, I curated the use of     conclusion); FRE 1002 (best
     my Persona as previously             evidence rule).
     described in my prior
     declaration. As a Manager on
     the Board, I had the right to
     supervise the curation and use
     of my Persona.”

9.   Kaiser Decl. ¶ 5: “Ms.               FRE 402 (irrelevant as Persona
     Chordock concedes that I             License is irrevocable; APA only



                                      4
      attempted to manage and               terminable by written agreement;
      provided input as to the use of       no claims to rescind APA); FRE
      my Persona on the website and         602 (no personal knowledge or
      advertising. Chordock                 foundation; speculative); FRE 701,
      11/2/2020 Decl. ¶ 9 D.I. 58.”         702 (improper opinion and/or
                                            conclusion).

10.   Kaiser Decl. ¶ 5: “However,           FRE 402 (irrelevant as Persona
      only after I brought this motion      License is irrevocable; no threat of
      did AKT Franchise take down           imminent harm); FRE 602 (no
      the false advertising statements      personal knowledge or foundation;
      from its website that I was           speculative); FRE 701, 702
      continuing to choreograph every       (improper opinion and/or
      workout and that I was                conclusion); FRE 802
      providing new choreographed           (inadmissible hearsay).
      workouts every three weeks.
      They admit they did so after I
      filed this motion to address the
      false advertising statements and
      confusion that they were
      creating.”

11.   Kaiser Decl. ¶ 6: “Defendants’        FRE 402 (irrelevant as Persona
      continuous denial of my rights        License is irrevocable; no threat of
      as a Manager on the Board of          imminent harm); FRE 602 (no
      AKT Franchise to manage the           personal knowledge or foundation;
      company and to oversee the use        speculative); FRE 701, 702
      of my Persona culminated in my        (improper opinion and/or
      removal from the Board which          conclusion).
      deprives me of my right to
      safeguard my Persona.”

12.   Kaiser Decl. ¶ 7: “I created and      FRE 402 (irrelevant as Persona
      developed and had complete            License is irrevocable; no threat of
      control of my personal                imminent harm; assignment of
      Instagram site at all times, and it   work product under CA survives
      was not subject to any of the         termination; no claims to rescind
      Purchase Documents. I have            CA or APA); FRE 701, 702
      asked AKT Franchise be                (improper opinion and/or
      enjoined from using those



                                      5
      materials, and they have not       conclusion); FRE 1002 (best
      addressed this issue.”             evidence rule).


13.   Kaiser Decl. ¶ 8: “In the          FRE 402 (irrelevant as assignment
      Proposed Order ¶ (b)(i),           of work product upon creation
      Plaintiffs sought that AKT         survives termination of CA; no
      Franchise be enjoined from         claims to rescind CA or APA);
      using the choreographed            FRE 701, 702 (improper opinion
      workouts that I delivered under    and/or conclusion).
      the Consulting Agreement. I
      did not receive compensation or
      reimbursement for my expenses
      for the period April through
      July 2020 under the Consulting
      Agreement, although again I
      was performing services and
      delivering new choreographed
      workouts. I notified AKT
      Franchise of this material
      breach on June 23, 2020, and
      when the payments were not
      cured, I terminated the
      agreement.”

14.   Kaiser Decl. ¶ 8: “For the same    FRE 602 (no personal knowledge
      reasons explained below, the       or foundation; speculative); FRE
      withholding and/or set off of      701, 702 (improper opinion and/or
      payments to Get Kaisered had       conclusion).
      no contractual basis and was
      undertaken by Defendants to
      coerce my submission to their
      demands.”

15.   Kaiser Decl. ¶ 8: “The             FRE 402 (irrelevant as assignment
      Consulting Agreement               of work product upon creation
      expressly provides that the        survives termination; no claims to
      compensation, both fees and        rescind CA or APA); FRE 602 (no
      expenses, to Get Kaisered was      personal knowledge or foundation;
      provided to support the            speculative); FRE 701, 702



                                     6
      assignment of the copyright in    (improper opinion and/or
      the video workouts. Kaiser        conclusion); FRE 1002 (best
      9/29/2020 Decl. Ex. C Section     evidence rule).
      2.3.”

16.   Kaiser Decl. ¶ 8: “Simply put, I FRE 701, 702 (improper opinion
      did not receive the                 and/or conclusion); FRE 1002
      compensation for the works          (best evidence rule).
      prepared during that time, and
      therefore, I retain the copyright
      in such works. AKT Franchise
      agreed that a preliminary
      injunction would be appropriate
      relief for a breach of this nature.
      [CA] at Section 3.2.”

17.   Kaiser Decl. ¶ 9: “The AKT        FRE 602 (no personal knowledge
      Franchise website presently       or foundation; speculative); FRE
      contains no mention of me and     701, 702 (improper opinion and/or
      does not use my image. As         conclusion); FRE 802
      described in my declaration of    (inadmissible hearsay).
      November 2, 2020, AKT
      Franchise has intentionally
      anonymized my name and
      image from the brand to
      implement an institutionalized
      branding which they opined
      would allow them to sell more
      franchises. Kaiser 11/2/2020
      Decl. ¶¶ 8 & 43-50. As used by
      AKT Franchise, the AKT
      tradename and trademark has
      been anonymized to such an
      extent that there is no
      connection to me.”

18.   Kaiser Decl. ¶ 9: “Given that     FRE 402 (irrelevant as Persona
      my name and image has been        License is irrevocable; APA only
      removed from the website and I    terminable by written agreement);
      have agreed that Defendants can   FRE 602 (no personal knowledge



                                   7
      continue to reference me as the or foundation; speculative); FRE
      founder, Defendants will suffer 701, 702 (improper opinion and/or
      no prejudice from entry of a    conclusion).
      preliminary injunction
      prohibiting them from using my
      Persona.”

19.   Kaiser Decl. ¶ 10: “The            FRE 602 (no personal knowledge
      Defendants concede in their        or foundation; speculative); FRE
      Answering Brief that the Total     701, 702 (improper opinion and/or
      Consideration included the         conclusion); FRE 1002 (best
      Post-Closing Cash Payments.        evidence rule).
      Defs. Br. at 2.”

20.   Kaiser Decl. ¶ 10: “However,       FRE 602 (no personal knowledge
      Defendants deceitfully claim       or foundation; speculative); FRE
      that there are adjustments to      701, 702 (improper opinion and/or
      such payments in the               conclusion); FRE 1002 (best
      Answering Brief at 2, n.2.”        evidence rule).

21.   Kaiser Decl. ¶ 10: “Defendants FRE 701, 702 (improper opinion
      conspicuously omit any         and/or conclusion); FRE 1002
      evidence that any of the       (best evidence rule).
      potential adjustments in the
      APA are applicable.”

22.   Kaiser Decl. ¶ 11: “Indeed,        FRE 602 (no personal knowledge
      AKT Franchise’s 2019               or foundation; speculative); FRE
      Financial Statements, prepared     701, 702 (improper opinion and/or
      by AKT Franchise and               conclusion); FRE 802
      Xponential management,             (inadmissible hearsay); FRE 1002
      demonstrate that, as of the date   (best evidence rule).
      they were signed on April 27,
      2020, there were no such
      adjustments.”

23.   Kaiser Decl. ¶ 12: “The           FRE 802 (inadmissible hearsay);
      Independent Auditor’s Report,     FRE 1002 (best evidence rule).
      dated April 27, 2020 at the front
      of the financial statement states



                                    8
      ‘To the Board of Director and
      Member of AKT Franchise,
      LLC.’ I was not provided with
      the financial statements at or
      around that date by anyone.”


24.   Kaiser Decl. ¶ 12: “Indeed, my     FRE 602 (no personal knowledge
      counsel asked Defendants’          or foundation; speculative); FRE
      counsel for a copy of the          701, 702 (improper opinion and/or
      financial statements, and they     conclusion); FRE 802
      refused, although the Operating    (inadmissible hearsay); FRE 1002
      Agreement provides that, as        (best evidence rule).
      Manager, I was entitled to
      receive them. This is further
      evidence that AKT Franchise
      froze me out as a Manager of
      the Board.”

25.   Kaiser Decl. ¶ 13: “The Post-      FRE 602 (no personal knowledge
      Closing Cash Payments due to       or foundation; speculative); FRE
      Get Kaisered are listed as         701, 702 (improper opinion and/or
      ‘Notes payable, current portion’   conclusion); FRE 802
      on the Balance Sheet…[t]he         (inadmissible hearsay); FRE 1002
      amount listed of $566,667.00 is    (best evidence rule).
      the principal amount that I was
      due as of March 22, 2020. As
      of December 31, 2018, the
      amount recorded was $283,000,
      the amount I was due March 22,
      2019. I am advised that ‘notes
      payable, current portion’ lists
      the amount due to be paid
      within one year.…[n]owhere in
      the 2019 Financial Statements
      does it state there are any
      setoffs or adjustments to the
      Post-Closing Cash Payments
      which the Company agreed to
      pay.”



                                   9
26.   Kaiser Decl. ¶ 15: “The 2019        FRE 602 (no personal knowledge
      Financial Statements also refer     or foundation; speculative); FRE
      to Get Kaisered’s 20% Earn-         701, 702 (improper opinion and/or
      Out Payment. The Company            conclusion); FRE 802
      recorded a liability in the         (inadmissible hearsay); FRE 1002
      amount of $4,459,900.00             (best evidence rule).
      relating to Ms. Kaiser’s Earn
      Out Payment on the Balance
      Sheet on the line labeled
      ‘Contingent Consideration from
      Acquisition.’ This is further
      explained in Note 7 under a
      section with the same label
      which states that the amount
      represents the estimated fair
      market value of such liability.
      Nowhere in the 2019 Financial
      Statements does it state that the
      Earn-Out due to Get Kaisered
      has been diluted.”

27.   Kaiser Decl. ¶ 16: “Nor do the      FRE 602 (no personal knowledge
      2019 Financial Statements           or foundation; speculative); FRE
      indicate the issuance of any        701, 702 (improper opinion and/or
      Incentive Equity that would         conclusion); FRE 1002 (best
      have diluted Get Kaisered’s         evidence rule).
      deemed 20% shareholding. In
      Section 2.2.(e) of the APA,
      Incentive Equity is
      unambiguously defined as
      equity issued to an employee,
      officer, consultant or advisor of
      the Purchaser or its subsidiaries
      in exchange for services or to be
      provided to the Purchaser or its
      subsidiaries. This provision
      expressly provides that
      Xponential and Get Kaisered
      would both be diluted on a pro



                                    10
      rata basis by the issuance of
      Incentive Equity. The provision
      expressly did not provide that
      any funding of AKT Franchise
      by Xponential constituted
      Incentive Equity and would
      dilute my deemed 20%
      ownership for purposes of
      calculating my Earn-Out
      Payments.”

28.   Kaiser Decl. ¶ 16: “While AKT       FRE 402 (irrelevant as a lack of
      Franchise is quick to provide       emails does not create a negative
      emails of our negotiations when     inference); FRE 602 (no personal
      they believe it favors them even    knowledge or foundation;
      when an agreements terms are        speculative); FRE 701, 702
      unambiguous, they provide           (improper opinion and/or
      none stating that the Dilution      conclusion).
      Adjustment means anything
      other than plain words in the
      APA. AKT Franchise never
      apprised me at any time that
      Incentive Equity under the APA
      had been so issued, and
      therefore, I have retained my
      entitlement to a distribution
      based on a deemed 20%
      ownership of the Company.”

29.   Kaiser Decl. ¶ 17: “The 2019        FRE 602 (no personal knowledge
      Financial Statements do not         or foundation; speculative); FRE
      refer to any obligation of Get      701, 702 (improper opinion and/or
      Kaisered or any of the Plaintiffs   conclusion); FRE 802
      to fund the losses of AKT           (inadmissible hearsay); FRE 1002
      Franchise as claimed by Mr.         (best evidence rule).
      Geisler when he refused to pay
      me the Post-Closing Cash
      Payment in April 2019.”
30.   Kaiser Decl. ¶ 17: “The AKT         FRE 602 (no personal knowledge
      Franchise Operating                 or foundation; speculative); FRE



                                    11
      Agreement, Section IV,            701, 702 (improper opinion and/or
      addresses the capital structure   conclusion); FRE 1002 (best
      of the company and provides for evidence rule).
      an initial contribution by
      Xponential and the set up of a
      capital account only for
      Xponential as the sole Member
      of AKT Franchise…[i]t
      nowhere provides that Get
      Kaisered was required to
      provide any funding. Under
      Sections 2.1(d) and 2.2(c), I had
      the right to receive earn-out
      distributions based on a deemed
      20% ownership.”

31.   Kaiser Decl. ¶ 18: “Nor do the      FRE 701, 702 (improper opinion
      APA or the 2019 Financial           and/or conclusion); FRE 802
      Statements refer to dilution of     (inadmissible hearsay); FRE 1002
      my Earn-Out Payments based          (best evidence rule).
      ‘on additional funding that
      Xponential provided for AKT.’”

32.   Kaiser Decl. ¶ 18: “Moreover,       FRE 602 (no personal knowledge
      the 2019 Financial Statement        or foundation; speculative); FRE
      records the full 20% Earn-Out       701, 702 (improper opinion and/or
      Payment liability. Mr. Geisler      conclusion); FRE 802
      in bad faith tried to convince me   (inadmissible hearsay); FRE 1002
      that Get Kaisered had an            (best evidence rule).
      obligation to fund the losses of
      AKT and/or that Get Kaisered’s
      20% deemed equity ownership
      had been diluted by
      Xponential’s contributions to
      AKT Franchise. He relentlessly
      bullied me.”

33.   Kaiser Decl. ¶ 19: “Mr.             FRE 602 (no personal knowledge
      Geisler’s April 16, 2019            or foundation; speculative); FRE
      response to my request for          701, 702 (improper opinion and/or



                                   12
      payment of the first Post-      conclusion); FRE 802
      Closing Cash Payment (after     (inadmissible hearsay); FRE 1002
      my CFO, counsel and I each      (best evidence rule).
      sought the payment via AKT
      Franchise’s counsel) contained
      the sole baseless demand that
      Get Kaisered needed to fund the
      losses of AKT Franchise, not
      that Get Kaisered or I had
      breached any provisions of any
      of the Purchase Documents.”

34.   Kaiser Decl. ¶ 19: “At no time,       FRE 602 (no personal knowledge
      when they were considering            or foundation; speculative); FRE
      spending such funds did they          701, 702 (improper opinion and/or
      approach me and/or my                 conclusion); FRE 802
      designated Observer on the            (inadmissible hearsay); FRE 1002
      Board to apprise us that Get          (best evidence rule).
      Kaisered would need to
      contribute pro rata with respect
      to such expenses. Without any
      regular meetings of the Board or
      without providing monthly
      financial or projections, I could
      not exercise my rights to
      oversee the management of the
      company. Only after my CFO,
      my counsel and I asked for the
      first Post-Closing Cash Payment
      did Mr. Geisler raise for the first
      time that I had any obligation to
      participate in such funding
      which is nowhere mentioned in
      the APA.”

35.   Kaiser Decl. ¶ 20: “Due to Mr.        FRE 602 (no personal knowledge
      Geisler’s relentless refusal to       or foundation; speculative); FRE
      make the Post-Closing Cash            802 (inadmissible hearsay).
      Payments, I reviewed and
      considered his settlement



                                     13
      proposals in which he sought
      Get Kaisered to accept a
      dilution of my deemed 20%
      ownership for payment of earn-
      out distributions, but my
      counsel always made clear that
      it was our position that such
      demand for dilution was
      baseless under the agreement.”

36.   Kaiser Decl. ¶ 20: “In the       FRE 602 (no personal knowledge
      emails filed by Defendants, sent or foundation; speculative); FRE
      by my counsel, Michael Spiro,    802 (inadmissible hearsay).
      he twice told Defendants’
      counsel on August 16, 2019,
      that the APA did not provide for
      dilution based on Xponential’s
      additional contributions to AKT
      Franchise and the dilution
      clause was limited.

37.   Kaiser Decl. ¶ 20:                 FRE 602 (no personal knowledge
      “Defendants’ contention that ‘I    or foundation; speculative); FRE
      insisted that any deal include     701, 702 (improper opinion and/or
      more favorable terms for herself   conclusion); FRE 1002 (best
      including with respect to the      evidence rule).
      Franchise Agreement’ (Defs.
      11/2/2020, D.I. 56) is
      completely untrue. I only was
      seeking to enforce the rights
      under the APA and nothing
      more.”

38.   Kaiser Decl. ¶ 20: “In fact,       FRE 602 (no personal knowledge
      Defendants continued bullying      or foundation; speculative); FRE
      me in an attempt to make the       701, 702 (improper opinion and/or
      terms of the Purchase              conclusion); FRE 1002 (best
      Documents more favorable to        evidence rule).
      them. I considered Mr.
      Geisler’s proposals in order to



                                   14
      find a way to receive the money
      I was contractually due and
      move forward with my
      commitment to AKT Franchise,
      but in the end I did not accept
      Mr. Geisler’s settlement
      proposals requiring my dilution
      that were contrary to Get
      Kaisered’s contractual rights.”

39.   Kaiser Decl. ¶ 21: “Get             FRE 602 (no personal knowledge
      Kaisered had no obligation to       or foundation; speculative); FRE
      sign the Franchise Agreement        701, 702 (improper opinion and/or
      as of the time the Post-Closing     conclusion); FRE 1002 (best
      Cash Payment was due on             evidence rule).
      March 22, 2019. Section 5.11
      of APA provides that the parties
      were to undertake commercially
      reasonable efforts to negotiate a
      Franchise Agreement.”

40.   Kaiser Decl. ¶ 21:                  FRE 602 (no personal knowledge
      “Defendants’ Answering Brief        or foundation; speculative); FRE
      states that the Franchise           701, 702 (improper opinion and/or
      Agreement ‘was approved for         conclusion); FRE 802
      New York in October 2018.’          (inadmissible hearsay); FRE 1002
      Defs. 11/2/2020 Br. at 4. I         (best evidence rule).
      believe what they meant was
      that they had obtained state
      regulatory approval in October
      2018 to begin selling franchises
      in New York. We asked for a
      Franchise Agreement for AKT
      at the time of the APA
      negotiations, but it had not been
      prepared. It took Defendants
      seven or eight months after the
      closing of the APA to give me a
      first draft to start our
      negotiations of the Franchise



                                    15
      Agreement. I was not required
      to sign the draft they presented
      to me. Get Kaisered provided
      comments and the parties
      negotiated back and forth, but
      again Get Kaisered was not
      required to agree to a contract
      that was adverse to its
      commercial interests as
      discussed in my declaration
      dated November 2, 2020 ¶¶ 16,
      22 and 51-55 D.I. 63.”

41.   Kaiser Decl. ¶ 21: “When Mr.       FRE 602 (no personal knowledge
      Geisler advised me on April        or foundation; speculative); FRE
      2019 that he was not paying the    701, 702 (improper opinion and/or
      first Post-Closing Cash            conclusion); FRE 802
      Payment, he did not raise the      (inadmissible hearsay); FRE 1002
      status of the Franchise            (best evidence rule).
      Agreement. Kaiser 9/28/2020
      Decl. ¶ 26 & Ex. D. In none of
      his declarations does he deny he
      took this position. He has now
      separately admitted that he
      withheld payments to me under
      the Consulting Agreement in
      order to compel me to sign the
      Franchise Agreements. Again,
      he sought to compel me to give
      up my contractual rights to a
      Franchise Agreement that was
      not adverse my commercial
      interest by withholding payment
      due to me on another
      agreement.”

42.   Kaiser Decl. ¶ 22: “He          FRE 602 (no personal knowledge
      continuously withheld payments or foundation; speculative); FRE
      from Get Kaisered to coerce my 701, 702 (improper opinion and/or
      agreement to his demands that I



                                   16
      give up my contractual rights     conclusion); FRE 1002 (best
      under the Purchase Documents. evidence rule).
      Mr. Geisler also was not
      entitled to withhold payments
      from me under the Consulting
      Agreement to strong arm me to
      sign a Franchise Agreement.
      The APA said that both parties
      need to use commercially
      reasonably efforts to negotiate a
      Franchise Agreement. His
      withholding of payments under
      the Consulting Agreement,
      under which I was required to
      continue to perform and deliver
      new choreographed workouts,
      was not commercially
      reasonable.”

43.   Kaiser Decl. ¶ 22: “Moreover,       FRE 602 (no personal knowledge
      while the Consulting Agreement      or foundation; speculative); FRE
      includes a set off provision, in    701, 702 (improper opinion and/or
      the Fall 2019 when Mr. Geisler      conclusion); FRE 1002 (best
      first started withholding           evidence rule).
      payments under the Consulting
      Agreement, and at no time
      thereafter, did AKT Franchise
      notify me of a claim for
      indemnification or payment of
      damages. Mr. Geisler’s attempt
      to claim that his withholding of
      payment to Get Kaisered was
      legitimate is unsupported and
      was made in bad faith.”

44.   Kaiser Decl. ¶ 23: “On page 6       FRE 402 (irrelevant as to Kaiser’s
      of Defendants’ Answering            understanding of the reason for
      Brief, they state that ‘after not   such discussion); FRE 602 (no
      getting my way at a mediation       personal knowledge or foundation;
      on July 21, 2020,’ yet I still      speculative); FRE 701, 702



                                     17
      don’t understand why               (improper opinion and/or
      Defendants and their counsel       conclusion); FRE 802
      are discussing a confidential      (inadmissible hearsay).
      mediation that is irrelevant to
      these proceedings. It was not a
      matter of ‘getting my way.’
      The Plaintiffs ultimately
      decided that it was not in their
      interest to continue the
      mediation because frankly
      Defendants did not appear
      interested in continuing and my
      counsel advised the parties and
      mediator that we were
      cancelling. Thereafter, the
      Defendants, perhaps because
      they wanted their way, asked us
      to continue, and the mediator
      confirmed that the mediation
      was cancelled.”

45.   Kaiser Decl. ¶ 25: “I was          FRE 402 (irrelevant as Persona
      advised by more than one           License is irrevocable; no threat of
      franchisee that Mr. Geisler        imminent harm); FRE 602 (no
      defamed and disparaged me on       personal knowledge or foundation;
      that Zoom Call. I was not just     speculative); FRE 701, 702
      an employee or some random         (improper opinion and/or
      consultant – he was defaming       conclusion); FRE 802
      and disparaging the namesake,      (inadmissible hearsay).
      founder and a Manager of the
      Board and harming AKT
      Franchise’s reputation.”

46.   Kaiser Decl. ¶ 26: “On April 1, FRE 602 (no foundation); FRE
      2020, Dennis Collins, who was 802 (inadmissible hearsay).
      gearing up to open AKT
      Franchise is Short Hills, N.J.,
      called me out of the blue while I
      was walking down the street in
      New York. I don’t believe that



                                   18
      I had ever spoken with him
      before, and we spoke for just
      under a half hour. After we
      exchanged pleasantries, he
      asked if I was looking to ‘get
      out’ of AKT. I asked him why
      he posed the question. He said
      that the only reason he had
      invested in AKT Franchise was
      because of my name, content,
      celebrity following, and prestige
      and without my involvement it
      would be worth nothing
      especially in an upscale location
      like Short Hills, N.J. where he
      was located. He said we was
      concerned about the studio
      closures (due to the pandemic)
      and AKT Franchise’s inability
      to support his studio.
      Unprompted, he also said that
      Anthony Geisler had lost 90%
      of his cash flow at Xponential
      and suggested that, if I was ever
      thinking about getting out, I
      should consider doing it now.
      Given the pandemic, he thought
      Anthony was going to want to
      offload some liabilities and
      AKT was his largest one. I
      asked him how he had this
      information. He said ‘do the
      math.’”

47.   Kaiser Decl. ¶ 26: “During the      FRE 402 (irrelevant as to any
      call, I relayed to Mr. Collins      “colorful language” or “critical
      that AKT Franchise owed me          remarks” not worth mentioning);
      money from the original             FRE 802 (inadmissible hearsay).
      transaction and that I had other
      grievances with AKT Franchise,



                                   19
      and that I was considering all of
      my options to obtain the funds I
      was owed. He said he bet
      Anthony would want to get
      AKT Franchise off his hands as
      well and that it wasn’t worth
      anything and I should offer to
      buy it back. He said that he
      knew the paperwork would be
      challenging but that I should do
      it now. Mr. Collins then said he
      would help me build out the
      franchise. I asked him where
      this was coming from and he
      said that he had known Anthony
      for many years. He had
      purchased to Club Pilates
      franchises and had known
      Anthony a long time. Mr.
      Collins said that AKT Franchise
      was not worth anything so I
      should probably just offer to
      buy it for a dollar. He peppered
      the call with colorful language
      and made critical remarks about
      Mr. Geisler that I am not
      including here.”

48.   Keiser Decl. ¶ 27: “I spoke       FRE 602 (no foundation); FRE
      with several people about Mr.     802 (inadmissible hearsay); FRE
      Collin’s call including two other 1002 (best evidence rule).
      franchisees. I also spoke with a
      friend and business advisor,
      Lisa Sun. A few days later I
      emailed my shareholder and
      advisor Blair Crawford to tell
      him about the phone call from
      Mr. Collins and ask his opinion
      of it all…[w]hen I used the
      phrase ‘Get Out,’ I was



                                   20
          repeating the words that Mr.
          Collins first used during our
          phone call.”


Dated: December 1, 2020                   VENABLE LLP

                                          By:   /s/ Daniel A. O’Brien
                                                Daniel A. O’Brien (No.4897)
                                                1201 N. Market Street, Suite 1400
                                                Wilmington, DE 19801
                                                Tel: (302) 298-3535
                                                Fax: (302) 298-3550
                                                daobrien@venable.com
                                                        -and-
                                                Alex M. Weingarten (phv)
                                                2049 Century Park East, Ste. 2300
                                                Tel: (310) 229-9900
                                                Fax: (310) 229-9901
                                                amweingarten@venable.com
                                                Counsel for Defendants and
                                                Counterclaimants AKT Franchise,
                                                LLC and Xponential Fitness LLC




                                          21
                         CERTIFICATE OF SERVICE

      I, Daniel A. O’Brien, hereby certify on this 1st day of December, 2020, a copy
of the foregoing document was electronically filed with the court and served via
CM/ECF, on parties with counsel of record identified on the Court’s docket.

                                      /s/ Daniel A. O’Brien
                                      Daniel A. O’Brien (No. 4897)
